
	
		II
		Calendar No. 863
		110th CONGRESS
		2d Session
		S. 3227
		[Report No. 110–408]
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2008
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To impose sanctions on Iran and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran Sanctions Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Sense of Congress.
					Sec. 4. Construction with respect to use of military
				force.
					Sec. 5. Definitions.
					Sec. 6. Expansion of definition of person in the Iran Sanctions
				Act of 1996.
					Sec. 7. Russia nuclear cooperation.
					Sec. 8. Economic sanctions relating to Iran.
					Sec. 9. Liability of parent companies for violations of
				sanctions by foreign entities.
					Sec. 10. Mandatory investigations into the imposition of
				sanctions.
					Sec. 11. Modification of certain tax incentives for oil
				companies investing in Iran.
					Sec. 12. World Bank loans to Iran.
					Sec. 13. Increased capacity for efforts to combat unlawful or
				terrorist financing.
					Sec. 14. Exchange programs with the people of Iran.
					Sec. 15. Sense of Congress on radio broadcasting to
				Iran.
					Sec. 16. Sense of Congress regarding the international regime
				for the assured supply of nuclear fuel for peaceful means.
					Sec. 17. Reporting requirements.
					Sec. 18. Waiver authority.
					Sec. 19. Termination.
				
			2.FindingsCongress makes the following
			 findings:
			(1)For more than 20
			 years, Iran has pursued a secret nuclear program that is intended to produce a
			 nuclear weapons capability for Iran.
			(2)The Government of
			 Iran has consistently misled the United Nations, the International Atomic
			 Energy Agency, and the United States as to the objectives and scope of its
			 nuclear activities.
			(3)Iran has refused
			 to comply with United Nations Security Council Resolutions 1737 (2006), 1747
			 (2007), and 1803 (2008), which called for the suspension of all uranium
			 enrichment-related and reprocessing activities, and is advancing work at its
			 largest nuclear facility.
			(4)The International
			 Atomic Energy Agency is unable to verify the absence of undeclared nuclear
			 material and activities in Iran and its Director General has stated that Iran
			 could be 6 months to a year away from acquiring the material necessary to make
			 a nuclear weapon.
			(5)The Government of
			 Iran possessing a nuclear weapons capability would pose a grave threat to the
			 security of the United States and its allies around the world.
			(6)It is in the
			 national security interests of the United States to prevent Iran from acquiring
			 a nuclear weapons capability.
			(7)The United States
			 should use all political, economic, and diplomatic tools at its disposal to
			 prevent Iran from acquiring a nuclear weapons capability.
			3.Sense of
			 CongressThe following is the
			 sense of Congress:
			(1)The United States
			 should pursue vigorously all measures in the international financial sector to
			 restrict Iran's ability to conduct international financial transactions,
			 including prohibiting banks in the United States from handling indirect
			 transactions with Iran’s state-owned banks and prohibiting financial
			 institutions from engaging in dollar transactions with Iranian
			 institutions.
			(2)Iran should
			 comply fully with its obligations under United Nations Security Council
			 Resolutions 1737, 1747, and 1803, and any subsequent United Nations resolutions
			 related to Iran's nuclear program, and in particular the requirement to suspend
			 without delay all uranium enrichment-related and reprocessing activities,
			 including research and development, and all work on all heavy water-related
			 nuclear activities, including research and development.
			(3)The United
			 Nations Security Council should take further measures beyond Resolutions 1737,
			 1747, and 1803 to tighten sanctions on Iran, including preventing new
			 investment in Iran's energy sector, as long as Iran fails to comply with the
			 international community's demand to halt its uranium enrichment
			 campaign.
			(4)The United States
			 should encourage foreign governments to direct state-owned entities to cease
			 all investment in Iran's energy sector and all exports to and imports from Iran
			 of refined petroleum products and to persuade, and, where possible, require
			 private entities based in their territories to cease all investment in Iran's
			 energy sector and all exports to and imports from Iran of refined petroleum
			 products.
			(5)Administrators of
			 Federal and State pension plans should divest all assets or holdings from
			 foreign companies and entities that have invested or invest in the future in
			 Iran’s energy sector.
			4.Construction
			 with respect to use of military forceNothing in this Act shall be construed as
			 giving the President the authority to use military force against Iran.
		5.DefinitionsIn this Act:
			(1)Agricultural
			 commodityThe term agricultural commodity has the
			 meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7
			 U.S.C. 5602).
			(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees has the meaning given that term in section 14(2) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			(3)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
			(4)Family
			 memberThe term family member means, with respect to
			 an individual, the spouse, children, grandchildren, or parents of the
			 individual.
			(5)InvestmentThe
			 term investment has the meaning given that term in section 14(9)
			 of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
			(6)Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of IranThe term Iranian
			 diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran has the meaning given that term
			 in section 14(11) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50
			 U.S.C. 1701 note).
			(7)Medical
			 deviceThe term medical device has the meaning given
			 the term device in section 201 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321).
			(8)MedicineThe
			 term medicine has the meaning given the term drug in
			 section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
			6.Expansion of
			 definition of person in the Iran Sanctions Act of 1996Section 14(13)(B) of the Iran Sanctions Act
			 of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended to read as
			 follows:
			
				(B)(i)(I)a corporation, business
				association, partnership, society, trust, financial institution, insurer,
				underwriter, guarantor, or any other business organization, including any
				foreign subsidiary, parent, or affiliate of one of the foregoing; or
						(II)any other nongovernmental entity,
				organization, or group; and
						(ii)any governmental entity operating
				as a business enterprise, including an export credit agency;
				and
					.
		7.Russia nuclear
			 cooperation
			(a)In
			 generalNotwithstanding any other provision of law, and in
			 addition to any other sanction in effect, beginning on the date that is 15 days
			 after the date of the enactment of this Act, the policies described in
			 subsection (b) shall apply with respect to Russia, unless the President makes a
			 certification to Congress described in subsection (c).
			(b)PoliciesThe
			 policies described in this subsection are the following:
				(1)AgreementsThe
			 United States may not enter into an agreement for cooperation with Russia
			 pursuant to section 123 of the Atomic Energy Act (42 U.S.C. 2153).
				(2)Licenses to
			 export nuclear material, facilities, or componentsThe United
			 States may not issue a license to export directly or indirectly to Russia any
			 nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to an agreement under section 123 of the
			 Atomic Energy Act (42 U.S.C. 2153).
				(3)Transfers of
			 nuclear material, facilities, or componentsThe United States may
			 not approve the transfer or retransfer directly or indirectly to Russia of any
			 nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to an agreement under section 123 of the
			 Atomic Energy Act (42 U.S.C. 2153).
				(c)CertificationThe
			 certification described in this subsection means a certification made by the
			 President to Congress on or after the date that is 15 days after the date of
			 the enactment of this Act that the President has determined that—
				(1)Russia has
			 suspended all nuclear assistance to Iran and all transfers of advanced
			 conventional weapons and missiles to Iran; or
				(2)Iran has
			 completely, verifiably, and irreversibly dismantled all nuclear
			 enrichment-related and reprocessing-related programs.
				(d)Termination of
			 policiesThe policies described in subsection (b) shall remain in
			 effect until such time as the President makes the certification to Congress
			 described in subsection (c).
			8.Economic
			 sanctions relating to Iran
			(a)In
			 generalNotwithstanding any other provision of law, and in
			 addition to any other sanction in effect, beginning on the date that is 15 days
			 after the date of the enactment of this Act, the economic sanctions described
			 in subsection (b) shall apply with respect to Iran.
			(b)SanctionsThe
			 sanctions described in this subsection are the following:
				(1)Prohibition on
			 importsNo article of Iranian origin may be imported directly or
			 indirectly into the United States.
				(2)Prohibition on
			 exports
					(A)In
			 generalExcept as provided in subparagraph (B), no article that
			 is of United States origin may be exported directly or indirectly to
			 Iran.
					(B)Exceptions
						(i)In
			 generalThe prohibition in subparagraph (A) does not apply to
			 exports to Iran of—
							(I)agricultural
			 commodities;
							(II)medicine or
			 medical devices; or
							(III)other articles
			 exported to Iran to provide humanitarian assistance to the people of
			 Iran.
							(ii)Informational
			 materials
							(I)In
			 generalThe President may not regulate or prohibit the
			 exportation, directly or indirectly, to Iran of informational materials,
			 including publications, films, posters, phonograph records, photographs,
			 microfilms, microfiche, tapes, compact discs, CD ROMs, artworks, and news wire
			 feeds that are classifiable under headings 9701, 9702, or 9703 of the
			 Harmonized Tariff Schedule of the United States.
							(II)ExceptionThe
			 limitation on regulation or prohibition of exportation under subclause (I) does
			 not apply to informational materials the exportation of which are otherwise
			 controlled—
								(aa)under section 5
			 of the Export Administration Act of 1979 (50 U.S.C. App. 2404) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.)); or
								(bb)under section 6
			 of that Act (50 U.S.C. App. 2405), to the extent that such controls promote the
			 nonproliferation or antiterrorism policies of the United States or with respect
			 to which acts are prohibited by chapter 37 of title 18, United States
			 Code.
								(3)Accession to
			 WTOThe United States Trade Representative or any other Federal
			 official may not take any action that would extend preferential trade treatment
			 to, or lead to the accession to the World Trade Organization of, Iran.
				(4)Freezing
			 assets
					(A)In
			 generalAt such time as the United States has access to the names
			 of Iranian diplomats and representatives of other government and military or
			 quasi-governmental institutions of Iran that are subject to sanctions imposed
			 under the authority of the International Emergency Economic Powers Act (50
			 U.S.C. 1701 et seq.) or any other provision of law relating to the imposition
			 of sanctions with respect to Iran, the President shall take such action as may
			 be necessary to freeze immediately the funds and other assets belonging to
			 anyone so named and any family members or associates of those so named to whom
			 assets or property of those so named were transferred on or after January 1,
			 2008. The action described in the preceding sentence includes requiring any
			 United States financial institution that holds funds and assets of a person so
			 named to report promptly to the Office of Foreign Assets Control information
			 regarding such funds and assets.
					(B)Asset reporting
			 requirementNot later than 14 days after a decision is made to
			 freeze the property or assets of any person under this paragraph, the President
			 shall report the name of such person to the appropriate congressional
			 committees.
					(5)United States
			 Government contractsThe head of an executive agency may not
			 procure, or enter into a contract for the procurement of, any goods or services
			 from a person that meets the criteria for the imposition of sanctions under
			 section 5(a) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C.
			 1701 note).
				9.Liability of
			 parent companies for violations of sanctions by foreign entities
			(a)In
			 generalIn any case in which an entity, the parent company of
			 which is a United States person, engages in an act outside the United States
			 that, if committed in the United States or by a United States person, would
			 violate the provisions of Executive Order 12959 (50 U.S.C. 1701 note) or
			 Executive Order 13059 (50 U.S.C. 1701 note), or any other prohibition on
			 transactions with respect to Iran imposed under the authority of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or any
			 other provision of law, the parent company of the entity shall be subject to
			 the penalties for the act if the parent company knowingly participates in the
			 act.
			(b)Effective
			 date
				(1)In
			 generalSubsection (a) shall take effect on the date of the
			 enactment of this Act and apply with respect to acts described in that
			 subsection that are—
					(A)commenced on or
			 after the date of the enactment of this Act; or
					(B)except as
			 provided in paragraph (2), commenced before such date of enactment, if such
			 acts continue on or after such date of enactment.
					(2)ExceptionSubsection
			 (a) shall not apply with respect to an act described in paragraph (1)(B) by an
			 entity if the parent company of the entity divests or terminates its business
			 with that entity not later than 90 days after such date of enactment.
				(c)DefinitionsIn
			 this section:
				(1)EntityThe
			 term entity means a partnership, association, trust, joint
			 venture, corporation, or other organization.
				(2)Parent
			 companyThe term parent company means an
			 entity—
					(A)that is a United
			 States person; and
					(B)(i)that owns, directly or
			 indirectly, more than 50 percent of the equity interest by vote or value in
			 another entity;
						(ii)board members or employees of
			 which hold a majority of the seats on the board of directors of another entity;
			 or
						(iii)that otherwise controls or is
			 able to control the actions, policies, or personnel decisions of another
			 entity.
						(3)United States
			 personThe term United States person means—
					(A)a natural person
			 who is a citizen, resident, or national of the United States; and
					(B)an entity that is
			 organized under the laws of the United States, any State or territory thereof,
			 or the District of Columbia, if natural persons described in subparagraph (A)
			 own, directly or indirectly, more than 50 percent of the outstanding capital
			 stock or other beneficial interest in such entity.
					10.Mandatory
			 investigations into the imposition of sanctions
			(a)In
			 generalSection 4(f) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
				(1)in paragraph (1),
			 by striking should and inserting shall;
				(2)in paragraph (2),
			 by striking should and inserting shall;
			 and
				(3)by adding at the
			 end the following:
					
						(3)Extension of
				time for investigationsThe President may extend the time period
				for making a determination under paragraph (2) by not more than an additional
				180 days if the President determines that the President will be unable to make
				a determination during the time period required under paragraph
				(2).
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to investigations initiated based on information indicating that a
			 person is engaged in investment activity described in section 5(a) of the Iran
			 Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) that is
			 received by the United States on or after the date that is 90 days after the
			 date of the enactment of this Act.
			11.Modification of
			 certain tax incentives for oil companies investing in Iran
			(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 (relating to amortization of
			 geological and geophysical expenditures) is amended by adding at the end the
			 following new paragraph:
				
					(6)Longer
				amortization period when Iran sanctions in effect
						(A)In
				generalIn the case of geological and geophysical expenses paid
				or incurred during any taxable year ending during a sanction period with
				respect to the taxpayer—
							(i)paragraphs (1)
				and (4) shall be applied by substituting 10-year for
				24-month, and
							(ii)paragraph (5)(A)
				shall be applied by substituting 10-year for
				7-year.
							(B)Special rule
				for unamortized expenses as of beginning of sanction periodIn
				the case of geological and geophysical expenses paid or incurred after December
				31, 2008, and remaining unamortized as of the beginning of the first taxable
				year ending during a sanction period with respect to the taxpayer, such
				unamortized expenses shall be treated as having been paid or incurred during
				such first taxable year for purposes of applying subparagraph (A).
						(C)Special rule
				for unamortized expenses as of end of sanction periodIn the case
				of geological and geophysical expenses paid or incurred after December 31,
				2008, and remaining unamortized as of the beginning of the first taxable year
				ending after the last day of a sanction period, the taxpayer may elect to treat
				such unamortized expenses as having been paid or incurred during such first
				taxable year for purposes of applying this subsection.
						(D)Sanction
				periodFor purposes of this paragraph, the term sanction
				period means, with respect to any taxpayer, any period during which
				sanctions under section 5(a) of the Iran Sanctions Act of 1996 or section 8 of
				the Iran Sanctions Act of 2008
				(relating to sanctions with respect to the development of petroleum resources
				of Iran)—
							(i)are imposed on
				the taxpayer, or
							(ii)are imposed on
				any other member of the expanded affiliated group which includes the taxpayer,
				or would be so imposed if such other member were a domestic corporation.
							(E)Expanded
				affiliated groupFor purposes
				of this paragraph—
							(i)In
				generalThe term
				expanded affiliated group means an affiliated group as defined in
				section 1504(a), determined—
								(I)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
								(II)without regard to
				paragraphs (2), (3), and (4) of section 1504(b).
								(ii)Other
				affiliated entitiesUnder regulations prescribed by the
				Secretary, the term expanded affiliated group shall include
				entities other than corporations which, based on principles similar to the
				principles which apply in the case of clause (i), are members of the same
				affiliated
				group.
							.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred on or after January 1, 2009.
			12.World Bank
			 loans to Iran
			(a)ReportNot
			 later than 180 days after the date of the enactment of this Act, and every 180
			 days thereafter, the Secretary of the Treasury shall submit to the appropriate
			 congressional committees a report on—
				(1)the number of
			 loans provided by the World Bank to entities in Iran and for projects or
			 activities in Iran;
				(2)the dollar amount
			 of such loans; and
				(3)the voting record
			 of each member of the World Bank on such loans.
				(b)Reduction of
			 contribution of the United StatesIf the World Bank extends any
			 new loans to entities in Iran, or for projects and activities in Iran, after
			 December 31, 2008, the President shall reduce the total amount otherwise
			 payable on behalf of the United States to the World Bank for fiscal year 2010
			 and each fiscal year thereafter by an amount that bears the same ratio to the
			 total amount otherwise payable as—
				(1)the total of the
			 amounts provided by the Bank to entities in Iran, and for projects and
			 activities in Iran, in the preceding fiscal year, bears to
				(2)the total of the
			 amounts provided by the Bank to all entities, and for all projects and
			 activities, in the preceding fiscal year.
				(c)Allocation of
			 amounts not contributed to the World BankThere is authorized to
			 be appropriated to the United States Agency for International Development for
			 fiscal year 2010 and each fiscal year thereafter an amount equal to the amount
			 made available as a result of the application of subsection (b). Funds
			 appropriated pursuant to this subsection shall be made available for the Child
			 Survival and Health Programs Fund to carry out programs relating to maternal
			 and child health, vulnerable children, and infectious diseases other than
			 HIV/AIDS.
			13.Increased
			 capacity for efforts to combat unlawful or terrorist financing
			(a)FindingsThe work of the Office of Terrorism and
			 Financial Intelligence of the Department of the Treasury, which includes the
			 Office of Foreign Assets Control and the Financial Crimes Enforcement Network,
			 is critical to ensuring that the international financial system is not used for
			 purposes of supporting terrorism and developing weapons of mass
			 destruction.
			(b)Authorization of
			 appropriations for Office of Terrorism and Financial IntelligenceThere is authorized to be appropriated to
			 the Secretary of the Treasury for the Office of Terrorism and Financial
			 Intelligence—
				(1)$61,712,000 for fiscal year 2009;
			 and
				(2)such sums as may be necessary for each of
			 the fiscal years 2010 and 2011.
				(c)Authorization of
			 appropriations for Financial Crimes Enforcement NetworkSection
			 310(d)(1) of title 31, United States Code, is amended by striking such
			 sums as may be necessary for fiscal years 2002, 2003, 2004, and 2005
			 and inserting $91,335,000 for fiscal year 2009 and such sums as may be
			 necessary for each of the fiscal years 2010 and 2011.
			14.Exchange
			 programs with the people of Iran
			(a)Sense of
			 CongressIt is the sense of
			 Congress that the United States should seek to enhance its friendship with the
			 people of Iran, particularly by identifying young people of Iran to come to the
			 United States under United States exchange programs.
			(b)Exchange programs
			 authorizedThe President is
			 authorized to carry out exchange programs with the people of Iran, particularly
			 the young people of Iran. To the extent practicable, such programs shall be
			 carried out in a manner consistent with the requirements for eligibility for
			 assistance specified in section 302(b) of the Iran Freedom Support Act (Public
			 Law 109–293; 120 Stat. 1348).
			(c)Authorization of
			 appropriationsOf the amounts
			 available under the heading Educational and Cultural Exchange
			 Programs, under the heading Administration of Foreign
			 Affairs, under title IV of the Science, State, Justice, Commerce, and
			 Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2321),
			 there are authorized to be appropriated to the President to carry out this
			 section $15,000,000 for fiscal year 2009.
			15.Sense of
			 Congress on radio broadcasting to IranIt is the sense of Congress that the
			 Broadcasting Board of Governors should devote a greater proportion of the
			 programming of the Radio Farda service to programs offering news and analysis
			 to further the open communication of information and ideas to Iran.
		16.Sense of
			 Congress regarding the international regime for the assured supply of nuclear
			 fuel for peaceful means
			(a)PolicyIt
			 is the policy of the United States to support the establishment of an
			 international regime for the assured supply of nuclear fuel for peaceful means
			 under a multilateral authority, such as the International Atomic Energy
			 Agency.
			(b)Sense of
			 Congress on an international regime for the assured supply of nuclear
			 fuelIt is the sense of Congress that—
				(1)the Concept for a
			 Multilateral Mechanism for Reliable Access to Nuclear Fuel, proposed by the
			 United States, France, the Russian Federation, the Federal Republic of Germany,
			 the United Kingdom, and the Netherlands on May 31, 2006, is welcome and should
			 be expanded upon at the earliest possible opportunity;
				(2)the proposal by
			 the Government of the Russian Federation to bring one of its uranium enrichment
			 facilities under international management and oversight is also a welcome
			 development and should be encouraged by the United States;
				(3)the offer by the
			 Nuclear Threat Initiative of $50,000,000 in funds to support the creation of an
			 international nuclear fuel bank by the International Atomic Energy Agency is
			 also welcome, and the United States and other member states of the
			 International Atomic Energy Agency should pledge collectively at least an
			 additional $100,000,000 in matching funds to fulfill the proposal made by the
			 Nuclear Threat Initiative; and
				(4)the Global
			 Nuclear Energy Partnership, initiated by President George W. Bush in January
			 2006, is intended to provide a reliable fuel supply throughout the fuel cycle
			 and promote the nonproliferation goals of the United States.
				(c)Sense of
			 Congress on contributions to IAEA To establish an international nuclear fuel
			 bank
				(1)In
			 generalIt is the sense of Congress that the President should
			 determine the appropriateness of making voluntary contributions on a grant
			 basis to the International Atomic Energy Agency (in this subsection referred to
			 as the IAEA) to support the establishment of an international
			 nuclear fuel bank to maintain a reserve of low-enriched uranium for the
			 production of reactor fuel to be provided to eligible countries in the case of
			 a disruption in the supply of reactor fuel by normal market mechanisms.
				(2)DeterminationsIt
			 is the sense of Congress that, in making a determination under paragraph (1),
			 the President should consider whether—
					(A)the IAEA has
			 received pledges in a total amount of not less than $100,000,000 from other
			 governments or entities for the purpose of supporting the establishment of the
			 international nuclear fuel bank referred to in paragraph (1);
					(B)the international
			 nuclear fuel bank referred to in paragraph (1) will be under the oversight of
			 the IAEA or another multilateral authority; and
					(C)the international
			 nuclear fuel bank will provide nuclear reactor fuel to a country only
			 if—
						(i)at the time of
			 the request for nuclear reactor fuel, the country is in full compliance with
			 its IAEA safeguards agreement and has an additional protocol for safeguards in
			 force;
						(ii)in the case of a
			 country that at any time prior to the request for nuclear reactor fuel has been
			 determined to be in noncompliance with its IAEA safeguards agreement, the IAEA
			 Board of Governors determines that the country has taken all necessary actions
			 to satisfy any concerns of the IAEA Director General regarding the activities
			 that led to the prior determination of noncompliance;
						(iii)the country
			 agrees to use the nuclear reactor fuel in accordance with its IAEA safeguards
			 agreement; and
						(iv)the country does
			 not operate uranium enrichment or spent-fuel reprocessing facilities of any
			 scale.
						(3)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $50,000,000 to carry out this section for fiscal year 2009. Amounts
			 appropriated pursuant to this section shall remain available until September
			 30, 2011.
				17.Reporting
			 requirements
			(a)Foreign
			 investment in IranNot later than 180 days after the date of the
			 enactment of this Act, and every 180 days thereafter, the Secretary of the
			 Treasury shall submit to the appropriate congressional committees a report
			 on—
				(1)any foreign
			 investments made in Iran’s energy sector on or after January 1, 2008;
			 and
				(2)the determination
			 of the President on whether each such investment qualifies as a sanctionable
			 offense under section 5(a) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
				(b)Investment by United States companies in
			 IranNot later than 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Secretary of the Treasury shall report to the appropriate congressional
			 committees the names of persons that have operations or conduct business in the
			 United States that have invested in Iran and the dollar amount of each such
			 investment.
			(c)Establishment
			 of international regimeNot later than 180 days after the date of
			 the enactment of this Act, the President shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report on the activities of the United States to
			 support the establishment of an international regime for the assured supply of
			 nuclear fuel for peaceful means under a multilateral authority, such as the
			 International Atomic Energy Agency.
			(d)Export
			 creditsNot later than 90 days after the date of the enactment of
			 this Act, and every 90 days thereafter, the Secretary of the Treasury shall
			 report to the appropriate congressional committees on the export credits issued
			 by foreign banks to persons investing in the energy sector of Iran, and any
			 fines, restrictions, or other actions taken by the President to discourage or
			 prevent the issuance of such export credits.
			(e)Sense of
			 congress on investment by the Federal Thrift Savings Plan in
			 IranIt is the sense of Congress that not later than 180 days
			 after the date of the enactment of this Act, and annually thereafter, the
			 Executive Director of the Federal Retirement Thrift Investment Board should
			 report to the appropriate congressional committees on any investment in
			 entities that invest in Iran from the Thrift Savings Fund established under
			 section 8437 of title 5, United States Code.
			18.Waiver
			 authorityThe President may
			 waive the imposition of sanctions under section 8, 9, or 12 if the
			 President—
			(1)determines that
			 such a waiver is in the national interest of the United States; and
			(2)submits to the
			 appropriate congressional committees a report describing the reasons for the
			 determination.
			19.TerminationExcept as provided in section 7, the
			 provisions of, and amendments made by, this Act shall terminate on the earlier
			 of—
			(1)the date on which
			 the President determines and certifies to the appropriate congressional
			 committees that Iran has completely, verifiably, and irreversibly dismantled
			 all uranium enrichment-related and reprocessing-related programs; or
			(2)the date that is
			 5 years after the date of the enactment of this Act.
			
	
		July 7, 2008
		Read twice and placed on the calendar
	
